       Case 3:19-cv-03056-N Document 1 Filed 12/27/19               Page 1 of 11 PageID 1


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


 SHERIAN B. MCCOY,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:19-cv-03056

 WINDHAM PROFESSIONALS, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes SHERIAN B. MCCOY (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of WINDHAM PROFESSIONALS,

INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367.




                                                  1
        Case 3:19-cv-03056-N Document 1 Filed 12/27/19                Page 2 of 11 PageID 2


      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Texas.

                                               PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Dallas County, Texas, which is

located within the Northern District of Texas.

      5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

      6. Defendant boasts that it “is a financial recovery solutions provider that uses custom-built

programs to enhance [creditors’] current financial processes, collect [] accounts receivable, retain

[] customers, and convert sales to cash.”1 Defendant is a corporation organized under the laws of

the State of Massachusetts with its principal place of business located at 380 Main Street, Salem,

New Hampshire 03079. Defendant regularly collects upon consumers located within the State of

Texas.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      9.   The instant action stems from Defendant’s attempts to collect upon defaulted student loans

(“subject debt”) purportedly owed by Plaintiff.

      10. Around the summer of 2019, Plaintiff began receiving calls to her cellular phone, (817)

XXX-3429, from Defendant.



1
    https://www.windhampros.com/about-us/

                                                   2
     Case 3:19-cv-03056-N Document 1 Filed 12/27/19                  Page 3 of 11 PageID 3


    11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -3429. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    12. Defendant has used several phone numbers to place collection calls to Plaintiff’s cellular

phone, including but not limited to: (877) 752-9142, (817) 402-8894, (817) 402-8944, and (817)

402-8994.

    13. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon the subject debt.

    16. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease calling her cellular phone and to only communicate with Plaintiff in writing.

    17. Despite Plaintiff’s demands, Defendant continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt through the filing of the instant action.

    18. Plaintiff has received not less than 45 phone calls from Defendant since asking it to stop

calling.

    19. Defendant has also placed collection calls to Plaintiff’s residential phone even though

Plaintiff demanded that it only communicate with her in writing.

    20. Additionally, Defendant has regularly placed collection calls to Plaintiff’s work phone,

(214) XXX-2127.




                                                    3
     Case 3:19-cv-03056-N Document 1 Filed 12/27/19                 Page 4 of 11 PageID 4


   21. Plaintiff informed Defendant that her employer prohibits personals calls to her work

phone and demanded that it cease calling her work phone.

   22. Despite the information provided by Plaintiff and her demands, Defendant continued

placing collection calls to her work phone.

   23. Moreover, on at least one occasion, Defendant mocked Plaintiff for not making a payment

and suggested that she should sell her residence to address the subject debt.

   24. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   26. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on her cellular phone, and

diminished space for data storage on her cellular phone.


           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.

   28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed




                                                 4
        Case 3:19-cv-03056-N Document 1 Filed 12/27/19                Page 5 of 11 PageID 5


or due to others. Defendant identifies itself as a debt collector and has been a member of the

Association of Credit and Collection Professionals, an association of debt collectors, since 1984.2

      31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

           a. Violations of FDCPA §1692c and §1692d

      32. The FDCPA, pursuant to 15 U.S.C. §1692c(a)(3), prohibits a debt collector from

communicating with a consumer “at the consumer’s place of employment if the debt collector

knows or has reason to know that the consumer’s employer prohibits the consumer from receiving

such communication.”

      33. Defendant violated 15 U.S.C. §1692c(a)(3) by continuing to contact Plaintiff at her place

of employment even after Plaintiff informed Defendant that its call at her workplace are prohibited.

Defendant continued to contact Plaintiff at her place of employment to forcefully extract payment

from Plaintiff.

      34. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or

language the natural consequence of which is to abuse the hearer or reader.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.”

      35. Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt collection

methods to collect upon the subject debt. Defendant harassed Plaintiff when it mocked Plaintiff




2
    https://www.acainternational.org/search#memberdirectory

                                                        5
     Case 3:19-cv-03056-N Document 1 Filed 12/27/19                    Page 6 of 11 PageID 6


for not making a payment and suggesting that she should sell her residence. Defendant’s goal in

disrespecting Plaintiff was to embarrass her in order forcefully extract payment.

    36. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff at least 45 times after she demanded that it stop calling.

This repeated behavior of systematically calling Plaintiff’s phone in spite of her demands was

harassing and abusive. The frequency and volume of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing her.

    37. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

          b. Violations of FDCPA § 1692e

    38. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

 false, deceptive, or misleading representation or means in connection with the collection of any

 debt.”

    39. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

    40. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

her, Defendant continued to contact her via automated calls. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force her to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her

via an automated system when it no longer had consent to do so.

          c. Violations of FDCPA § 1692f

                                                   6
     Case 3:19-cv-03056-N Document 1 Filed 12/27/19                 Page 7 of 11 PageID 7


   41. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   42. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 45 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without her permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   43. As pled in paragraphs 24 through 26, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, SHERIAN B. MCCOY, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   44. Plaintiff repeats and realleges paragraphs 1 through 43 as though fully set forth herein.




                                                 7
     Case 3:19-cv-03056-N Document 1 Filed 12/27/19                 Page 8 of 11 PageID 8


   45. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   46. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant’s continued contacts to Plaintiff after she demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   47. Defendant violated the TCPA by placing at least 45 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to the

originator of the subject debt, which Defendant will likely assert transferred down, was specifically

revoked by Plaintiff’s demands that it cease contacting her.

   48. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   49. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, SHERIAN B. MCCOY, respectfully requests that this Honorable

Court enter judgment in her favor as follows:



                                                 8
        Case 3:19-cv-03056-N Document 1 Filed 12/27/19                 Page 9 of 11 PageID 9


       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Awarding Plaintiff costs and reasonable attorney fees;

       d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
          debt; and

       e. Awarding any other relief as this Honorable Court deems just and appropriate.


                  COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       50. Plaintiff restates and realleges paragraphs 1 through 49 as though fully set forth herein.

       51. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       52. Defendant is a “[t]hird-party debt collector” as defined by Tex. Fin. Code Ann. § 392.001

(7).

       53. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

              a. Violations of TDCA § 392.302

       54. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

       55. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

45 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than



                                                    9
   Case 3:19-cv-03056-N Document 1 Filed 12/27/19                  Page 10 of 11 PageID 10


understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   56. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   57. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   58. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, SHERIAN B. MCCOY, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);




                                                 10
   Case 3:19-cv-03056-N Document 1 Filed 12/27/19             Page 11 of 11 PageID 11


   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: December 27, 2019                          Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Northern District of Texas         Admitted in the Northern District of Texas
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com

s/ Eric D. Coleman                                s/Alejandro E. Figueroa
Eric D. Coleman, Esq. # 6326734                   Alejandro E. Figueroa, Esq. #6323891
Counsel for Plaintiff                             Counsel for Plaintiff
Admitted in the Northern District of Texas        Admitted in the Northern District of Texas
Sulaiman Law Group, Ltd.                          Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200               2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                           Lombard, Illinois 60148
(331) 307-7648 (phone)                            (630) 575-8181 ext. 120 (phone)
(630) 575-8188 (fax)                              (630) 575-8188 (fax)
ecoleman@sulaimanlaw.com                          alejandrof@sulaimanlaw.com




                                             11
